John Hancock Funds II 601 Congress Street Boston, Massachusetts 02210 December 18, 2013 Securities and Exchange Commission Division of Investment Management treet, NE Washington, D.C. 20549 Attention:Anu Dubey Re: John Hancock Funds II (the “Trust”)—Request for Withdrawal of Post-Effective Amendments Nos.92, 99, 103, 107 and 109 to the Trust’s Registration Statement filed on FormN-1A under the Securities Act of 1933, as amended (File Nos. 333-126293 and 811-21779) Dear Ms. Dubey: Pursuant to Rule477 under the Securities Act of 1933, as amended, the Trust hereby requests withdrawal of the following Post-Effective Amendments (the “Amendments”) to the Trust’s Registration Statement filed on FormN-1A relating to Managed Volatility Fund (the “Fund”): Post-Effective Amendment No. Filing Date Accession Number 92 April 26, 2013 0001133228-13-001684 99 July 9, 2013 0001133228-13-002862 September 27, 2013 0000898432-13-001273 October 25, 2013 0000898432-13-001347 November 22, 2013 0000898432-13-001406 The series and class identifiers for the Fund are as follows: Series Identifier:S000041437 Class 1 Identifier:C000128645 Class A Identifier:C000128646 Class I Identifier:C000128647 Class R6 Identifier:C000128648 The Trust is making this application for withdrawal of the Amendments because it has determined not to proceed with the registration of the Fund. No securities have been issued or sold in connection with the Amendments. If you have any questions, please feel free to contact me at (617) 663-2261. Very truly yours, John Hancock Funds II By: /s/ Christopher Sechler Name: Christopher Sechler Title: Assistant Secretary
